      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 1 of 13




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Best Medical International, Inc.,

                       Plaintiff,      Case No. 1:19-cv-03409

 v.                                    Michael L. Brown
                                       United States District Judge
 Elekta Inc. & Elekta Ltd.,

                       Defendants.

 ________________________________/

                                     ORDER

      Defendant Elekta Limited (“Limited”) moved to dismiss this case

for lack of personal jurisdiction. (Dkt. 17.) The Court denied that motion

as moot. (Dkt. 98.) Defendant Limited moves for reconsideration. (Dkt.

103.) The Court grants Limited’s Motion for Reconsideration in part,

specifically to allow the parties to engage in jurisdictional discovery and

re-present jurisdictional arguments and evidence to the Court.

I.    Background

      Plaintiff Best Medical International, Inc. owns several patents that

govern radiation therapy for the treatment of tumors. (Dkt. 9 ¶¶ 2–5.)

Plaintiff alleges Limited has products — such as the Precise Treatment,
         Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 2 of 13




Versa HD, Infinity, Synergy, Compact, and Monaco treatment systems

— that violate its patents. (Id. ¶ 15.) Plaintiff also alleges Limited

advertises and offers to sell infringing products in the United States. (Id.

¶ 24.)

       Plaintiff originally sued Defendants Elekta Inc. and Elekta Limited

in Delaware.1 Defendant Elekta Inc. moved to dismiss for lack of venue

and failure to state a claim. (Dkt. 11.) Limited moved to dismiss for lack

of personal jurisdiction. (Dkt. 17.) In support of its motion, Limited

submitted the declaration of its Managing Director, Steven Wort. (Dkt.

20.) He testified that Limited is a British corporation that has no offices

in Delaware and conducts no business in Delaware.             (Id.)   Plaintiff

responded, arguing in part that the court had jurisdiction through the

Federal Long Arm Statute, Rule 4(k)(2) of the Federal Rules of Civil

Procedure. (Dkt. 27.) Limited contested that argument in its reply. (Dkt.

34.)




1Plaintiff also sued Elekta AB, Elekta Holdings U.S., Inc., and IMPAC
Medical Systems, Inc. (Dkt. 1.) Plaintiff voluntarily dismissed Elekta
AB and Elekta Holdings U.S., Inc. (Dkts. 24; 25.) The Delaware Court
dismissed IMPAC Medical Systems, Inc. for failure to state a claim. (Dkt.
51 at 5.)

                                       2
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 3 of 13




     The Delaware Court ruled on both Defendants’ motions. That court

denied Defendant Elekta Inc.’s motion to dismiss for failure to state a

claim but found Delaware to be an improper venue. (Dkt. 51 at 7, 10.)

Rather than dismiss the case, that court transferred it to the Northern

District of Georgia. (Id. at 10.) The court discussed whether to sever the

case and transfer only Elekta Inc. or to transfer both Elekta Inc. and

Elekta Limited. (Id.) The court noted that Limited had consented to

transfer to the Northern District of Georgia if the court found sufficient

contacts between it and the United States as a whole. (Id. at 10–11.) The

court allowed Limited and Best to discuss whether they consented to the

transfer of claims against Limited to the Northern District of Georgia.

(Id.) In a joint letter, the parties consented to that transfer so long as the

Georgia Court would address the pending motion to dismiss. (Dkt. 53.)

The Delaware Court then transferred the case. (Dkt. 54.)

     This Court addressed Limited’s motion to dismiss for lack of

personal jurisdiction. (Dkt. 98.) The Court found that the motion to

dismiss made Delaware-specific arguments and since the case is now in

Georgia, those arguments were moot. Limited moves for reconsideration.

Limited asks the Court to address (1) whether Plaintiff has established



                                      3
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 4 of 13




that Defendant Elekta Limited has sufficient contacts with the United

States as a whole to satisfy the requirements of Rule 4(k)(2); and

(2) whether those contacts can withstand a Constitutional Due Process

and reasonableness analysis to support personal jurisdiction. With this

motion for reconsideration, Limited submits a supplemental declaration

of Mr. Wort. (Dkt. 103-1.) In it, Mr. Wort states that Limited is a British

corporation that has no offices and conducts no business — not only in

Delaware — but in the entire United States. (Id.)

II.   Standard of Review

      Because of the interest in finality, courts discourage motions for

reconsideration. Under Local Rule 7.2(E), motions for reconsideration

“shall not be filed as a matter of routine practice,” LR 7.2(E), NDGa, and

should be brought only when “absolutely necessary.” Bryan v. Murphy,

246 F. Supp. 2d 1256, 1258 (N.D. Ga. 2003). “Reconsideration is only

‘absolutely necessary’ where there is: (1) newly discovered evidence;

(2) an intervening development or change in controlling law; or (3) a need

to correct a clear error of law or fact.” Id. For the third factor, a clear

error consists of a manifest error of law or fact “made despite a clear

presentation of the issue by the party seeking reconsideration.” Paper



                                    4
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 5 of 13




Recycling, Inc. v. Amoco Oil Co., 856 F. Supp. 671, 678 (N.D. Ga. 1993),

on reconsideration (Dec. 14, 1993).

     Movants should not bring motions for reconsideration to show the

court how “it could have been done better”; to “present the court with

arguments already heard and dismissed”; or to test new legal theories

movants could have at first brought. See Bryan, 246 F. Supp. 2d at 1259

(internal quotations and citation omitted). Of course, that is exactly what

Limited did here – having briefed the issue of its contacts with Delaware,

it then moved for reconsideration with an entirely new affidavit focusing

on its lack of contacts with the United States.

III. Discussion

     The issue here is whether this Court has personal jurisdiction over

Limited through the Federal Long Arm Statute. Under that rule, “[f]or

a claim that arises under federal law, serving a summons . . . establishes

personal jurisdiction over a defendant if: (A) the defendant is not subject

to jurisdiction in any state’s courts of general jurisdiction; and

(B) exercising jurisdiction is consistent with the United States

Constitution and laws.” Fed. R. Civ. P. 4(k)(2). So, for a court to exercise

personal jurisdiction over a defendant under that rule, the plaintiff’s



                                      5
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 6 of 13




claim must (1) arise under federal law, (2) the defendant must not be

subject to jurisdiction in any state’s courts of general jurisdiction, and

(3) exercise of jurisdiction must comport with due process.             See

Touchcom, Inc. v. Bereskin & Parr, 574 F.3d 1403, 1412 (Fed. Cir. 2009).2

     Limited does not contest Rule 4(k)(2)’s first two requirements. In

fact, Limited consents to jurisdiction in Georgia if this Court finds enough

contacts between it and the United States. Even without that consent,

Plaintiff has established Rule 4(k)(2)’s first two requirements. First,

Plaintiff makes patent infringement claims in violation of 35 U.S.C.

§ 271(a).   These are federal claims, and this Court thus has subject

matter jurisdiction. See 28 U.S.C. § 1331 (conferring original jurisdiction

to federal district courts over “all civil actions arising under the




2 The Federal Circuit has exclusive jurisdiction over an appeal from a
district court when that court's jurisdiction is based at least in part on a
claim arising under the patent laws of the United States. See 28 U.S.C.
§§ 1295(a), 1338(a). For determining personal jurisdiction for the
purpose of compliance with federal due process, the Court thus applies
Federal Circuit caselaw. See Touchcom, 574 F.3d at 1409–10 (“While we
defer to the interpretation of a state’s long arm statute given by that
state’s highest court, particularly whether or not the statute is intended
to reach the limit of federal due process, when analyzing personal
jurisdiction for purposes of compliance with federal due process, Federal
Circuit law, rather than regional circuit law, applies.” (quotation marks
and citation omitted)).

                                     6
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 7 of 13




Constitution, laws, or treaties of the United States”); § 1338 (stating that

U.S. district courts possess subject matter jurisdiction over civil actions

that “aris[e] under any Act of Congress relating to patents”).

     Second, under the Federal Circuit’s test, Limited is not subject to

personal jurisdiction in any other state.      In Touchcom, the Federal

Circuit explained that, if a plaintiff claims the court has jurisdiction

under Rule 4(k)(2), the defendant bears the burden of avoiding

jurisdiction in that forum. 574 F.3d at 1415. That means the defendant

can “avoid the application of the rule only when it designates a suitable

forum in which the plaintiff could have brought suit.” Id. The only

statement Limited makes on this prong is that it will submit to

jurisdiction in Georgia if the Court finds enough contacts between the

United States and Limited to comport with due process. (See Dkt. 34 at

13–14.) Since Limited has not named another state where Plaintiff could

have filed suit, Plaintiff has established the second requirement.

     The parties dispute whether Plaintiff’s claims comport with due

process, the third requirement. For personal jurisdiction, due process

requires a defendant to have “minimum contacts with [the forum] such

that the maintenance of the suit does not offend ‘traditional notions of



                                     7
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 8 of 13




fair play and substantial justice.’ ” Int'l Shoe Co. v. Washington, 326 U.S.

310 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). To have

minimum contacts, “there be some act by which the defendant

purposefully avails itself of the privilege of conducting activities within

the forum [ ], thus invoking the benefits and protections of its laws.”

Hanson v. Denckla, 357 U.S. 235, 253 (1958). “This purposeful availment

requirement ensures that a defendant will not be haled into a jurisdiction

solely as a result of random, fortuitous, or attenuated contacts or of the

unilateral activity of another party or a third person.” Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 475 (1985) (quotation marks omitted). “Rule

4(k)(2) ‘contemplates a defendant’s contacts with the entire United

States, as opposed to the state in which the district court sits.”

Touchcom, 574 F.3d at 1416.

     “Depending on their nature and number, a defendant's contacts

with a forum can provide a court with general jurisdiction or specific

jurisdiction.” Synthes (U.S.A.) v. G.M. Dos Reis Jr. Ind. Com. de Equip.

Medico, 563 F.3d 1285, 1297 (Fed. Cir. 2009). Plaintiff argues only that

the Court has specific jurisdiction over Limited. The Federal Circuit uses

a three-factor test for establishing specific jurisdiction under Rule 4(k)(2).



                                      8
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 9 of 13




That test considers whether “(1) the defendant purposefully directed its

activities at residents of the forum, (2) the claim arises out of or relates

to the defendant's activities with the forum, and (3) assertion of personal

jurisdiction is reasonable and fair.” Elecs. for Imaging, Inc. v. Coyle, 340

F.3d 1344, 1350 (Fed. Cir. 2003). Under this test, a court may properly

assert specific jurisdiction, so long as the cause of action arises out of or

relates to those contacts, even if the contacts are isolated and sporadic.

Silent Drive, Inc. v. Strong Indus., Inc., 326 F.3d 1194, 1200 (Fed. Cir.

2003). In fact, a “single act can support jurisdiction” if it creates a

“substantial connection” with the forum. Burger King, 471 U.S. at 475

n.18 (citing McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957)).

     Boiled down, Limited denies that it has any contacts with the

United States. It claims it does not offer any products for sale in the

United States and does not import any products that Plaintiff claims

infringe the patents at issue in this case.3 (Dkts. 103 ¶ 4; 103-1.) Rather,


3 The Court recognizes that the original affidavit Mr. Wort filed stated
that Limited had no contacts with Delaware, not the United States. (See
Dkt. 20.) Generally, motions for reconsideration are not the time to
submit new evidence. See Bryan, 246 F. Supp. 2d at 1259. That said, the
Court is not convinced that the Amended Complaint alleges sufficient
contacts between Limited and the United States such that this Court
could exercise jurisdiction.

                                     9
     Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 10 of 13




Limited claims it manufactures products in the United Kingdom and

then sells them “directly or indirectly” to Defendant Elekta, Inc., a

Georgia company. (Dkts. 12 at 6; 103 ¶ 4.) This admission seems to

implicate the stream of commerce theory, specifically the idea that a

foreign company purposefully directs its actions at a local forum by

shipping the product at issue into the forum through an established

distribution channel. In Energy Transportation Group, Inc. v. William

Demant Holding A/S, for example, the court found it had personal

jurisdiction over a foreign defendant when that defendant “acted in

consort with its subsidiaries to place the accused products in the stream

of commerce, it knew that the accused products foreseeably would be sold

in the United States and Delaware; and [the defendant’s] conduct and

connections with the forum state were such that it should reasonably

have anticipated being brought to court [there].” No. 05-cv-00422, 2008

WL 78748, at *8 (D. Del. Jan. 4, 2008). In Beverly Hills Fan Co. v. Royal

Sovereign Corp., 21 F.3d 1558, 1566 (Fed. Cir. 1994), the Federal Circuit

also found “all of the necessary ingredients” for the district court to

exercise personal jurisdiction when “defendants, acting in consort, placed

the [alleged infringing products] in the stream of commerce, they knew



                                   10
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 11 of 13




the likely destination of the products, and their conduct and connections

with the forum state were such that they should reasonably have

anticipated being brought into court there.”

     The Court could almost infer, based on what Limited admits, that

Limited acted in consort with Elekta Inc., placed infringing products into

the stream of commerce through Elekta Inc., and knew these products

would be sold in the United States. Plaintiff, however, has not expressly

alleged this. In the amended complaint, Plaintiff claims Limited itself

advertises, makes products, and then imports them into the United

States. (Dkt. 9 ¶¶ 16–25.) Plaintiff does not claim that Limited uses

Elekta Inc. as an established distribution channel to import allegedly

infringing products. What is more, the courts in Energy Transportation

Group and Beverly Hills Fan Company relied on substantial evidence of

shared activity between the foreign company and the domestic company

to determine jurisdiction. Perhaps due to the stage of the case and the

fact that Limited raised the issue of its contacts with the United States

only in its motion for reconsideration, the Court does not have similar

facts to consider.




                                    11
     Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 12 of 13




     Even so, Plaintiff’s claim suggests that Limited could have the

required jurisdictional contacts with the United States such that this

Court could assert personal jurisdiction over it. And in the event the

Court was unprepared to exercise jurisdiction, Plaintiff requests

jurisdictional discovery. “[A] plaintiff should be given the opportunity to

discover facts that would support his allegations of jurisdiction.” Luc v.

Korean Air Lines Co., No. 1:18-cv-05900, 2019 WL 7824584, at *2 (N.D.

Ga. June 4, 2019) (quotation marks and citation omitted); see Tillotson

Corp. v. Top Glove Sdn. Bhd., No. 4:05-cv-0232, 2006 WL 3709559, at *3

(N.D. Ga. Nov. 27, 2006) (“[I]f the district court concludes that the

existing record is inadequate to support personal jurisdiction, then the

court may order jurisdictional discovery if the plaintiff demonstrates that

it can supplement its jurisdictional allegations through discovery.”

(internal quotation marks and citation omitted)). The Court grants that

request.   There is a disputed issue of whether Limited has enough

contacts with the United States such that this Court can exercise

personal jurisdiction. And, Limited presented new evidence in its motion

for reconsideration that Plaintiff has not had the opportunity to explore

through jurisdictional discovery.        The parties may thus conduct



                                    12
      Case 1:19-cv-03409-MLB Document 140 Filed 08/24/20 Page 13 of 13




jurisdictional discovery, particularly on Limited’s contacts with the

United States and its relationship with Defendant Elekta Inc.

IV.   Conclusion
      The Court GRANTS IN PART Defendant Elekta Limited’s Motion

for Reconsideration (Dkt. 103), specifically to allow the Court to

reconsider whether it has jurisdiction. The parties, however, have not

properly presented the issue to the Court at this point. The Court thus

also GRANTS Plaintiff’s request for jurisdictional discovery. (Dkt. 27 at

20.) The parties shall have up to and including October 23, 2020, in

which to engage in discovery limited to the jurisdictional issues raised.

The Court does not anticipate extending this deadline and urges the

parties to bring any discovery disputes to the Court without delay.

Defendant Elekta Limited may file a motion to dismiss within twenty

(20) days of the close of jurisdictional discovery. Plaintiff may respond

within ten (10) days, and Defendant Elekta may file a reply to Plaintiff’s

response within ten (10) days thereafter.

      SO ORDERED this 24th day of August, 2020.




                                    13
